Citation Nr: 1015659	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a service connection for a neurological 
disorder of the upper extremities, to include carpal tunnel 
syndrome, as secondary to service-connected diabetes 
mellitus, type II. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the above claim.  In March 
2010, a hearing was held before the undersigned Veterans Law 
Judge.


FINDING OF FACT

The Veteran's neurological disorder of the upper extremities 
is not related to service and the preponderance of the 
evidence is against finding that the Veteran's neurological 
disorder of the upper extremities is due to or related to his 
service-connected diabetes mellitus, type II. 


CONCLUSION OF LAW

The criteria for service connection for a neurological 
disorder of the upper extremities, to include carpal tunnel 
syndrome, as secondary to service-connected diabetes 
mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159(b).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir., 2004).  An RO letter dated June 2005 
informed the Veteran of all three elements required by 
38 C.F.R. § 3.159(b), as stated above.  In light of the 
denial of the Veteran's claim for service connection, no 
disability rating or effective date can be assigned, so there 
can be no possibility of prejudice to the Veteran under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This duty includes assisting the Veteran in the 
procurement of service treatment records, other pertinent 
treatment records, and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained the Veteran's service treatment records, 
VA treatment records, and private treatment records.  The 
Veteran has not identified any additional relevant records 
that VA failed to obtain.  

Lastly, VA examinations were conducted in June 2005, February 
2006, January 2008, and August 2008.  In conjunction with 
these examinations, electromyogram (EMG) studies were 
performed in August 2005 and August 2008.  As these exams 
were accurate, descriptive, and based on the complete medical 
record, including the Veteran's lay assertions, VA has 
fulfilled any duty to provide a thorough and contemporaneous 
medical examination. 

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the Veteran in adjudicating this appeal.


II.  Service Connection

The Veteran contends that he suffers from carpal tunnel 
syndrome that is caused by or related to his service-
connected diabetes mellitus, type II.  

While the Veteran initially claimed service connection for 
peripheral neuropathy, he and his representative clarified at 
his March 2010 hearing that the Veteran instead seeks service 
connection for carpal tunnel syndrome.  The Veteran indicated 
that he does not have peripheral neuropathy and that his 
disability was actually diagnosed as carpal tunnel syndrome.  
The Board notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  "[I]n order to establish 
service connection or service-connected aggravation for a 
present disability the veteran must show:  (1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service."  Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary 
basis requires evidence that shows:  (1) a current disability 
exists; (2) the current disability was either (a) caused by 
or (b) aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board 
must assess the credibility and probative value of the 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 
467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992). 

When the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

As noted above, the Veteran has indicated that he does not 
have peripheral neuropathy and that he instead has carpal 
tunnel syndrome.  His contention is supported by the medical 
evidence.  The earliest evidence regarding the Veteran's 
neurological disability was submitted by his private 
physician, S.R. Linne, M.D., in May 2005, and states that the 
Veteran has peripheral neuropathy.  However, the June 2005 VA 
examiner found no evidence of peripheral neuropathy upon 
examination, and an August 2005 electromyelogram (EMG) showed 
findings consistent with moderately severe bilateral carpal 
tunnel syndrome with no electrical evidence of diabetic 
neuropathy.  Subsequently, Dr. Linne also provided a 
corrected diagnosis of carpal tunnel syndrome in an October 
2005 statement.  This diagnosis was also confirmed at VA 
examinations in February 2006, January 2008, and August 2008.  
The examiner and the Director of the AMG lab both recommended 
a follow up EMG, which was completed in August 2008.  
Consistent with the August 2005 EMG, no evidence of diabetic 
neuropathy was found.   

The Veteran does not contend, and the evidence does not show, 
that carpal tunnel syndrome is related to active service.  In 
his May 2005 claim, he stated that his condition had its 
onset after he was diagnosed with diabetes approximately five 
years ago.  There is no competent evidence of record showing 
that carpal tunnel syndrome had its onset during active 
service or that it is related to any in-service disease, 
event, or injury.  Therefore, service connection on a direct 
basis is not warranted.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Rather, the Veteran asserts that his carpal tunnel syndrome 
is caused by his service-connected diabetes mellitus, type 
II.  In support of this contention he has submitted a 
substantial amount of medical treatise evidence discussing 
the relationship between the two conditions.  The Board has 
conducted a thorough review of this evidence.  A study first 
submitted December 2005 shows that carpal tunnel syndrome was 
observed in 15 to 25 percent of 120 adult diabetics.  Further 
treatise evidence submitted in March 2010 discusses the 
relationship between carpal tunnel syndrome and diabetes.  
One treatise explains that "[carpal tunnel syndrome] may be 
observed with any condition that causes decreased available 
space within the carpal tunnel...but common predisposing 
factors include pregnancy, inflammatory arthritis, 
hypothyroidism, amyloidosis...acromegaly, diabetes mellitus, 
and excessive repetitive motions of the wrist."  The 
remaining treatise evidence reiterates this description of 
the relationship between carpal tunnel syndrome and diabetes:  
that it is one of several possible causes or predisposing 
factors for the condition.  
 
The Veteran has also submitted October 2007 and March 2010 
statements from Dr. Linne linking his carpal tunnel syndrome 
to his diabetes, as well as a September 2003 statement from 
another physician, Stephen H. Foster, M.D., attributing a 
different patient's carpal tunnel syndrome to diabetes.  
However, a VA examiner proffered opinions on the etiology of 
the Veteran's carpal tunnel syndrome in February 2006 and 
January 2008 which differ from the opinion offered by Dr. 
Linne.  

Where there are several medical opinions of record evaluating 
the relationship between the Veteran's current disabilities 
and service, it is the responsibility of the Board to assess 
the credibility and weight given to the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992).  

The Veteran was provided with a VA examination for the 
purpose of evaluating any neurologic disorders in February 
2006.  The claims file was reviewed.  The examiner noted the 
Veteran's history of diabetes and course of treatment, and 
his history of intermittent numbness of both hands, diagnosed 
as carpal tunnel syndrome.  The examiner also reviewed the 
August 2005 EMG study and performed a physical exam, which 
showed moderately calloused hands bilaterally, reflecting the 
Veteran's history of heavy work, and mild tenderness to the 
bottom of the wrist, aligning with the palm of the hand.  The 
examiner explained that the August 2005 nerve conduction 
study showed changes consistent with bilateral carpal tunnel 
syndrome, but showed no electrical evidence of diabetic 
neuropathy.  The examiner also noted the statement from Dr. 
Foster about carpal tunnel syndrome in another individual and 
stated that it did not accurately reflect the situation in 
the Veteran.  The VA examiner provided the opinion that the 
Veteran's carpal tunnel syndrome is not caused by or a result 
of his diabetic condition.

The examiner provided a second opinion in January 2008, 
following a review of the medical literature, including the 
French study submitted as medical treatise evidence by the 
Veteran in December 2005.  The examiner explained that while 
the French study showed a statistical association between 
diabetes and carpal tunnel syndrome, no causation was 
indicated by the data.  Additional research showed that 
approximately 6 percent of patients with carpal tunnel 
syndrome also have diabetes, but no causal relationship has 
been shown.  However, repetitive motion, particularly where 
there is a history of forceful activities, remains the most 
likely cause of carpal tunnel syndrome.  In consideration of 
the available data, therefore, the association between 
diabetes and carpal tunnel syndrome is significantly less 
than 50 percent.  Therefore, the examiner determined that it 
would not be as least as likely as not that the Veteran's 
carpal tunnel syndrome was caused or aggravated by his 
coexisting diabetic problem.  The examiner stated that, in 
other words, this would infer an association significantly 
less than 50%.

The Board finds the VA examiner's opinion to be persuasive 
because it was based upon examination of the Veteran and his 
claims folder and supported by a well-reasoned rationale.  
The examiner also reviewed recent literature as part of the 
evaluation.  Generally, the degree of probative value which 
may be attributed to a medical opinion issued by a VA or 
private treatment provider takes into account such factors as 
its thoroughness and degree of detail, and whether there was 
review of the Veteran's claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  Also significant is whether the 
examining medical provider had a sufficiently clear and well-
reasoned rationale, as well as a basis in objective 
supporting clinical data.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (rejecting medical opinions that did not 
indicate whether the physicians actually examined the 
veteran, did not provide the extent of any examination, and 
did not provide any supporting clinical data).     

Conversely, the Veteran submitted statements by Dr. Linne 
dated in October 2007 and March 2010.  In October 2007, Dr. 
Linne stated only that the Veteran has carpal tunnel syndrome 
that more likely than not has been made worse by his diabetes 
mellitus.  In March 2010, Dr. Linne stated that the Veteran 
has carpal tunnel syndrome that more likely than not has been 
aggravated or cause by his diabetes mellitus.  These opinions 
consists of only conclusory statements given without 
supporting data or reasoning, and, therefore, the Board finds 
the opinions to be of little probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a 
medical opinion must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions). 

The medical treatise evidence submitted by the Veteran in 
support of his claim is too general in nature to provide the 
necessary evidence to show that the Veteran's carpal tunnel 
syndrome is caused by his service-connected diabetes 
mellitus, type II.  See Sacks v. West, 11 Vet. App. 314, 316-
17 (1998).  In this regard, the Board notes that in order to 
substantiate a claim, a medical treatise, textbook, or 
article must provide more than speculative, generic 
statements not relevant to the Veteran's claim, but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998); see also Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (generic medical literature which does 
not apply medical principles regarding causation or etiology 
to the facts of an individual case does not provide competent 
evidence to establish the nexus element).  The documents 
provided by the Veteran in this case do not address the 
specific facts of his case, but rather describe a general 
association between diabetes and carpal tunnel syndrome where 
diabetes is one of many possible causes of the neurological 
disorder of the upper extremities.  As such, the Board 
concludes that the document does not establish that the 
Veteran's carpal tunnel syndrome is due to his service-
connected diabetes mellitus, type II.  

Moreover, the VA examiner considered the most detailed study 
provided by the Veteran and rejected it as evidence that the 
Veteran's carpal tunnel syndrome is caused or aggravated by 
his diabetes mellitus upon review of the statistical 
relationships shown in the medical literature.  Furthermore, 
to the extent that the Veteran has attempted to extrapolate 
from this literature that his carpal tunnel syndrome is 
related to his diabetes mellitus, type II, such extrapolation 
constitutes an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Lastly, the Veteran also submitted a statement by the 
physician of another patient, Dr. Foster, which stated that 
this other patient's carpal tunnel syndrome was linked to his 
diabetes.  This statement was not made in consideration of 
the specific facts of the Veteran's neurological disorder of 
the upper extremities, and was found to be unpersuasive by 
the February 2006 VA examiner on the grounds that the 
statement made in regard to the other patient did not 
accurately reflect the Veteran's situation.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the Veteran's 
currently diagnosed carpal tunnel syndrome is not related to 
his service or to his service-connected diabetes mellitus, 
type II; therefore, the benefit of the doctrine does not 
apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service 
connection for a neurological disorder of the upper 
extremities, to include carpal tunnel syndrome, as secondary 
to service-connected diabetes mellitus, type II, is not 
warranted.


ORDER

Service connection for a neurological disorder of the upper 
extremities, to include carpal tunnel syndrome, as secondary 
to service-connected diabetes mellitus, type II, is denied. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


